73 F.3d 366NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
UNITED STATES of America, Appellee,v.Donald Lewis PHILLIPS, Appellant.
No. 95-2880WM.
United States Court of Appeals, Eighth Circuit.
Submitted:  December 13, 1995.Filed:  December 26, 1995.

Before FAGG, HEANEY, and WOLLMAN, Circuit Judges.
PER CURIAM.


1
Donald Lewis Phillips appeals his drug-related conviction.  Phillips raises several contentions related to the district court's admission of evidence law enforcement officers found in a coconspirator's home, a storage shed, and Phillips's motor vehicle.  After a careful review of the record and the parties' briefs, we conclude the district court correctly admitted the evidence.  Because the controlling law is clear, an extended discussion of Phillips's fact-specific arguments would serve no useful purpose.  We affirm Phillips's conviction.  See 8th Cir.  R. 47B.